Per Curiam:.
Let a rule for an allocatur, be entered. It is sufficiently uncertain upon the face of this return, to justify the allowance of a certiorari.
JEakin, then inquired how the writ should be entitled; as some diversity of opinion and practice had prevailed in that matter.
*476By the Court. Let the writ be entitled as between the applicant therefor, plaintiff in certiorari, and the applicant for the road, as defendant. It is a matter in which the public have no such interest, as to justify the use of the name of the State.

Certiorari allowed.

Cited in State v. Justice, 4 Zab. 414.